Flood, J.,
Plaintiff seeks to take the depositions of defendant who, although domiciled in Philadelphia, is now in the Navy and stationed outside Pennsylvania. This is not permitted under our procedure. The Federal rules have not yet been adopted by the Supreme Court of Pennsylvania as procedural rules. Under our practice the type of discovery which plaintiff here seeks can be allowed, if at all, only by bill of discovery.
Plaintiff also seeks to take the oral depositions of a witness who also is domiciled in Philadelphia but is now in the United States Navy stationed outside Pennsylvania. He seeks to do this upon 48 hours’ notice to *639defendant’s attorney, relying upon Philadelphia Common Pleas Rule *4026(a). Unfortunately for him this applies only to aged, infirm or going witnesses. The witness in question is in none of those categories. If our Philadelphia rule attempted to provide for such depositions on 48 hours’ notice, it would be contrary to the Act of June 25, 1895, P. L. 279, sec. 1, which provides for at least 20 days’ notice before the taking of oral depositions in such situations. See Philadelphia Common Pleas Rule *4026 (c).
The rule is discharged.